DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1, 3, 4, 6-13, 16-19, 21, 22, 24, and 25 stand allowed.  On March 3, 2022, applicants filed an IDS and included an International Preliminary Report on Patentability.  Separately, USPTO internal staff sent a message (“Printer Query”, as the message is called within the USPTO) to the examiner regarding the October 23, 2018 amendment, stating that this amendment had not been incorporated into the October 26, 2020 substitute specification.
Turning first to the IDS: The Office has reviewed the IDS and has reviewed the report and references cited in the report.  The references do not disclose the claimed features which are the basis for allowance, specifically, the two recesses of differing widths, where a footprint of the recess with the smaller width is within a footprint of the recess with the larger width.  For these reasons, the allowance of claims 1, 3, 4, 6-13, 16-19, 21, 22, 24, and 25 is maintained.
Printer Query: Internal staff are correct in that the October 23, 2018 preliminary amendment to the specification was not included in the substitute specification filed October 26, 2020.  The undersigned adds the preliminary amendment in an Examiner’s Amendment, below.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Using the October 26, 2020 substitute specification (clean version), add the following “Cross-Reference to Related Application” and its paragraph before the “Background” section on page 1:

CROSS-REFERENCE TO RELATED APPLICATION 
This patent application is a U.S. National Phase Application under 35 U.S.C. § 371 of International Application No. PCT/US2016/040832, filed July 1, 2016, entitled "DEVICE, METHOD AND SYSTEM FOR PROVIDING RECESSED INTERCONNECT STRUCTURES OF A SUBSTRATE," which designates the United States of America, the entire disclosure of which is hereby incorporated by reference in its entirety and for all purposes. 

Reasons for Allowance
Claims 1, 3, 4, 6-13, 16-19, 21, 22, 24, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein the first recess structure extends through one or more metallization layers of the substrate, wherein other sidewalls of the substrate define at least in part a second recess structure which extends from the second side of the substrate and only partially toward the first side of the substrate, wherein the first recess structure has a first lateral width and a first footprint, the second recess structure has a second lateral width and a second footprint, and wherein the first lateral width is greater than the second lateral width, and the second footprint is entirely within the first footprint; a first circuit component coupled to the substrate, wherein the first circuit component is disposed at least in part in the second recess structure”, in combination with the remaining limitations of the claim.
With regard to claims 3, 4, and 6-12: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 13: The claim has been found allowable because the prior art of record does not disclose “forming in a substrate a first recess structure which extends from a first side of the substrate and only partially through the substrate, wherein the first recess structure extends through one or more metallization layers of the substrate, and wherein the first recess structure has a first lateral width and a first footprint; forming in the substrate a second recess structure which extends from a second side of the substrate and only partially through the substrate, the second side 
With regard to claims 16-19 and 21: The claims have been found allowable due to their dependency from claim 13 above.
With regard to claim 22: The claim has been found allowable because the prior art of record does not disclose “wherein the first recess structure extends through one or more metallization layers of the substrate, wherein other sidewalls of the substrate define at least in part a second recess structure which extends from the second side of the substrate and only partially toward the first side of the substrate, wherein the first recess structure has a first lateral width and a first footprint, the second recess structure has a second lateral width and a second footprint, and wherein the first lateral width is greater than the App. No. 16/095,9165 Examiner: Hall, Victoria KathleenDocket No. P96798PCT-US/1 11079242949Art Unit: 2897second lateral width, and the second footprint is entirely within the first footprint; a first circuit component coupled to the substrate, wherein the first circuit component is disposed at least in part in the second recess structure”, in combination with the remaining limitations of the claim.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Victoria K. Hall/Primary Examiner, Art Unit 2897